DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending with claims 6, 8, and 11-20 being withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I as well as Species II and III in the reply filed on 05/23/2022 is acknowledged. Claims 11-20 are withdrawn being part of non-elected Group II, while claims 6 and 8 are withdrawn as being drawn to non-elected Figures 19-20 of Species IV-V.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the electrical contacts connected to the electrical pads in the elected Species II (Figure 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities: “the flexile wire” likely should be the “flexible wire”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The monitor is claimed as monitoring one or more physiological conditions simultaneously however, there is no mention of this process being done simultaneously. The disclosure mentions monitoring multiple conditions but does not provide detail using that exact phrasing which has a very specific meaning. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrodes" in lines three. There is insufficient antecedent basis for this limitation in the claim. “At least one electrode” is mentioned which is what is being considered for prosecution purposes.
Claim 7 recites the limitation "the electrical contacts" in line three. There is insufficient antecedent basis for this limitation in the claim. “The electrical connection” is detailed in claim 1, which is being considered for prosecution purposes. The electrical contacts mentioned in the disclosure also do not appear to be a part of the embodiment shown in Figure 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. US Publication 2005//0261564 (hereinafter Ryu).
Regarding claim 1, Ryu discloses a wearable electrocardiography monitoring ensemble (Figure 1), comprising: at least one internal structure (elements 210 shown in Figures 1-2) formed within a garment (element 100) and defined by two horizontal bands across a front surface of the garment (the top and bottom layers of each pocket 210 as per Figure 2); an electrode assembly positioned within the internal structure (element 220), comprising: at least one electrode to sense cardiac electric signals (220); and at least one electrical connection connected on one end to one of the electrodes and interfaced on an other end to a monitor recorder that records the cardiac electric signals (connection 250 to monitor 300, the monitor can also be considered element 400 given the broad phrasing, see [0027]), wherein the internal structure exerts against a top surface of the electrode assembly a compressive force that presses the electrode assembly against a wearer’s skin (element 230 is what allows the internal structure to exert a compression force of the electrode towards the skin).
Regarding claim 2, Ryu discloses a backing on which the electrodes are affixed (element 240, where it is based on what the claim has antecedent basis for being “at least one electrode”).
Regarding claim 3, Ryu discloses a backing on which one of the electrodes is affixed (element 240); and a further backing on which another one of the electrodes is affixed (element 240 of another unit 200 as is shown in Figure 1).
Regarding claim 4, Ryu discloses that the backing and the further backing are positioned within different internal structures (Figure 1, which shows each unit 200 at a different location and including its own individual backing 240).
Regarding claim 5, Ryu discloses that each electrical connection comprises one of a flexible circuit and a flexible wire (element 250).
Regarding claim 9, Ryu discloses that the electrical connection interfaces wirelessly with the monitor recorder (based on the secondary interpretation of the monitor, element 400 being the monitor with element 300 including the wireless transmitter at the end of the electrical connection 250).
Regarding claim 10, Ryu discloses a physiological monitor to monitor one or more physiological conditions of the wearer simultaneously with the sensing of the cardiac electric signals (element 400 which is a monitoring station, see also [0009] which details monitoring different physiological signals; it does not mention monitoring them simultaneously however the monitor itself is fully capable of performing this task without any additional structural modifications).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Baker et al. US Publication 2008/0139953 (hereinafter Baker). 
Regarding claim 7, Ryu is silent on electrical pads as claimed. Baker teaches an ECG monitoring device that includes connecting electrodes (103) to a monitor (102) via an electrical connection (elements 412-413) which are connected to pads (407-411) that then connect to electrical contacts (as best understood, elements 301-302) where the monitor is connected to the same components (see Figures 2-4A). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrical pathway as taught by Baker with the device of Ryu as predictable results would have ensued (connection between the electrodes and the monitor recorder).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-6, and 9 of U.S. Patent No. 10,251,575 in view of claims 1 and 10 of US Patent No. 10,939,841. The ‘575 patent teaches the base components including the internal structure within a garment, the electrode assembly, an electrical connection that needs to connect to a monitor. The ‘841 patent teaches the monitor itself (which is mandatory for ECG processing) and teaches the compressive force that is placed on the electrodes to keep them in contact with the skin. These are both well-known concepts that the skilled artisan before the effective filing date would have wanted to incorporate into ‘575 for ECG processing to take place and to ensure good contact during use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794